                19-10775-cgm          Doc 83           Filed 07/01/20      Entered 07/01/20 11:37:44               Pg 1 of 3
KP

                               UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK
                                                        MANHATTAN DIVISION

In re: LYNN UTSEY                                                                                        Case No.: 19-10775-CGM-13

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
KRISTA M. PREUSS, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 03/14/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 02/13/2020.
6) Number of months from filing or conversion to last payment: 5.
7) Number of months case was pending: 16.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 176,526.18.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:             $33,259.38
       Less amount refunded to debtor:                       $31,540.98
 NET RECEIPTS:                                                                   $1,718.40

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                       $.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                      $1,718.40
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,718.40

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                       Claim            Claim              Claim        Principal           Interest
Name                                        Class              Scheduled        Asserted           Allowed      Paid                Paid
1ST FINANCIAL BANK                          Unsecured             1,670.19      1,670.19           1,670.19            .00                 .00
BLOOMINGDALES DEPARTMENT                    Unsecured             1,769.94            NA                NA             .00                 .00
COURTNEY R WILLIAMS, ESQ.                   Admin                         NA          .00               .00            .00                 .00
CREDIT ONE BANK                             Unsecured             1,675.19            NA                NA             .00                 .00
DEPARTMENT STORE NATIONAL BANK Unsecured                          1,516.29      1,516.29           1,516.29            .00                 .00
DEPT OF HOUSING PRES/DEV OF NYC Secured                         20,000.00       1,000.00           1,000.00            .00                 .00
DEPT OF HOUSING PRES/DEV OF NYC Unsecured                         1,000.00            NA                NA             .00                 .00
FIRST NATIONAL CREDIT CARD                  Unsecured             1,185.19            NA                NA             .00                 .00
ICON EQUITIES LLC                           Unsecured             1,143.91      1,143.91           1,143.91            .00                 .00
INTERNAL REVENUE SERVICE                    Priority              8,743.19      8,743.19           2,049.39            .00                 .00
INTERNAL REVENUE SERVICE                    Unsecured             1,365.54      1,365.54           1,365.54            .00                 .00
LVNV FUNDING, LLC                           Unsecured                     NA    1,553.73           1,553.73            .00                 .00
LVNV FUNDING, LLC                           Unsecured                     NA    1,249.55           1,249.55            .00                 .00
Page 1 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              19-10775-cgm    Doc 83          Filed 07/01/20      Entered 07/01/20 11:37:44         Pg 2 of 3
KP

                           UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF NEW YORK
                                            MANHATTAN DIVISION

In re: LYNN UTSEY                                                                         Case No.: 19-10775-CGM-13

               Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                              Claim           Claim         Claim        Principal           Interest
Name                               Class              Scheduled       Asserted      Allowed      Paid                Paid
MERRICK BANK                       Unsecured            2,202.62            NA           NA             .00                 .00
MERRICK BANK                       Unsecured                   NA      2,202.62     2,202.62            .00                 .00
NEW YORK CITY DEPT OF FINANCE      Secured              3,576.25       3,605.84     3,605.84            .00                 .00
NEW YORK CITY WATER BOARD          Secured                     NA      9,560.09    52,652.69            .00                 .00
NY & COMPANY                       Unsecured              142.69            NA           NA             .00                 .00
NYC ENVIRONMENTAL CONTROL BD       Secured              9,284.65            NA           NA             .00                 .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured                 784.66        784.66       784.66             .00                 .00
PREMIER BANKCARD                   Unsecured              836.79            NA           NA             .00                 .00
PREMIER BANKCARD, LLC              Unsecured                   NA       836.79       836.79             .00                 .00
QUANTUM3 GROUP LLC                 Unsecured                   NA       548.59       548.59             .00                 .00
QUANTUM3 GROUP LLC AS AGENT FOR Unsecured                      NA      2,426.18     2,426.18            .00                 .00
QUANTUM3 GROUP LLC AS AGENT FOR Unsecured                      NA     11,198.95    11,198.95            .00                 .00
ROY J. LESTER, ESQ.                Priority             2,500.00            NA           NA             .00                 .00
SELECT PORTFOLIO SERVICING, INC.   Secured            445,481.94       2,829.61     2,829.61            .00                 .00
T-11 FUNDING                       Secured            640,246.77            NA           NA             .00                 .00
THE BANK OF NEW YORK MELLON        Secured                     NA    557,254.80   557,254.80            .00                 .00
TRANSWORLD SYSTEMS, INC.           Unsecured           69,940.61      69,940.61    69,940.61            .00                 .00
US DEPARTMENT OF EDUCATION         Unsecured                   NA     68,408.53    68,408.53            .00                 .00
VELOCITY INVESTMENTS               Unsecured           11,198.95            NA           NA             .00                 .00




Page 2 of 3                                                                                      UST Form 101-13-FR-S (9/1/2009)
                19-10775-cgm              Doc 83     Filed 07/01/20        Entered 07/01/20 11:37:44                Pg 3 of 3
KP

                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK
                                                        MANHATTAN DIVISION

In re: LYNN UTSEY                                                                                        Case No.: 19-10775-CGM-13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                         Class             Scheduled           Asserted       Allowed        Paid                Paid
VITAL RECOVERY SVCS                          Unsecured            2,273.18              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00               .00                 .00
     Mortgage Arrearage:                                                                       560,084.41               .00                 .00
     Debt Secured by Vehicle:                                                                         .00               .00                 .00
     All Other Secured:                                                                         57,258.53               .00                 .00
 TOTAL SECURED:                                                                                617,342.94               .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00              .00                 .00
     Domestic Support Ongoing:                                                                         .00              .00                 .00
     All Other Priority:                                                                          2,049.39              .00                 .00
 TOTAL PRIORITY:                                                                                  2,049.39              .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                   164,846.14               .00                 .00

 Disbursements:
        Expenses of Administration:                                                              $1,718.40
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                              $1,718.40

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      07/01/2020                                      By:   /s/KRISTA M. PREUSS
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
